Citation Nr: 0836526	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  00-24 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent 
prior to April 3, 2001, and greater than 60 percent 
thereafter, for hepatitis C.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from March 1975 to January 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which granted service connection for 
hepatitis C and assigned a 10 percent rating effective 
September 25, 1998.  This case also is on appeal of an August 
2000 rating decision in which the RO denied service 
connection for PTSD.  

In a February 2001 rating decision, the RO assigned a 
30 percent rating for hepatitis C effective September 25, 
1998.  A Travel Board hearing was held in February 2004.

In August 2004, the Board remanded the veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.

In a May 2008 rating decision, the RO assigned a 60 percent 
rating for hepatitis C effective April 3, 2001.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to April 3, 2001, the veteran's service-connected 
hepatitis C was not manifested by daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly or 
incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks in a 12-month period.

3.  Since April 3, 2001, the veteran's service-connected 
hepatitis C has not been manifested by serologic evidence of 
hepatitis C infection with near-constant debilitating 
symptoms.

4.  There is no competent diagnosis of PTSD based on a 
corroborated in-service stressor.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 
30 percent prior to April 3, 2001, and greater than 
60 percent thereafter, for hepatitis C have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 
 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 
(DC) 7345-7354 (2007).

2.  PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in July 2001, January and August 2004, 
December 2007, and in May 2008, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These 
letters informed the veteran to submit medical evidence 
showing that his service-connected hepatitis C had worsened, 
evidence of an in-service stressor, linking evidence between 
PTSD and the in-service stressor, and noted other types of 
evidence the veteran could submit in support of his claims.  
The veteran also was informed of when and where to send the 
evidence.  After consideration of the contents of these 
letters, the Board finds that VA has satisfied substantially 
the requirement that the veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The veteran's higher initial rating claim for hepatitis C is 
a "downstream" element of the RO's grant of service 
connection for hepatitis C in the currently appealed rating 
decision issued in June 2000.  For such downstream issues, 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is 
not required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  In this case, however, the RO could 
not have issued VCAA notice prior to the June 2000 rating 
decision because that decision was issued prior to the 
enactment of the VCAA.  As noted above, in letters dated in 
July 2001, January and August 2004, December 2007, and in May 
2008, VA notified the veteran of the information and evidence 
needed to substantiate and complete his claim for service 
connection, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter informed the veteran to submit medical evidence, 
statements from persons who knew the veteran and had 
knowledge of his hepatitis C during service, and noted other 
types of evidence the veteran could submit in support of this 
claim.  In addition, the veteran was informed of when and 
where to send the evidence.  After consideration of the 
contents of these letters, and since the rating decision 
issued in June 2000 was favorable to the veteran on the issue 
of service connection for hepatitis C, the Board finds that 
VA has satisfied substantially the requirement that the 
veteran be advised to submit any additional information in 
support of this claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Pursuant to the Board's August 2004 remand, additional notice 
of the five elements of a service-connection claim was 
provided in December 2007, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
response to all of this notice, the veteran notified VA in 
January 2008 that he had no further information or evidence 
to present in support of his claims.  

With respect to the timing of the notice, the Veterans Court 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  With respect to the veteran's service 
connection claim for PTSD, the RO could not have provided 
pre-adjudication VCAA notice because the August 2000 rating 
decision was issued prior to the enactment of the VCAA.  As 
noted above, the RO also could not have provided pre-
adjudication VCAA notice on the issue of a higher initial 
rating for hepatitis C because the June 2000 rating decision 
also was issued prior to the VCAA's enactment.  In any event, 
because the veteran's claims are being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the veteran.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the veteran's 
higher initial rating claim for hepatitis C is being denied 
herein, such matters are moot.  In any event, however, the 
December 2007 letter included applicable notice of the 
Dingess requirements.  In Dingess, the United States Court of 
Appeals for Veterans Claims (Court) held that, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board notes that the Court, in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The instant appeal originates, 
however, from the grant of service connection for hepatitis 
C.  Consequently, Vazquez-Flores is inapplicable.  The 
veteran also was provided Vazquez-Flores notice in a May 2008 
letter.  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board.  It appears that all known and 
available records relevant to the issues on appeal have been 
obtained and are associated with the veteran's claims file; 
the veteran does not contend otherwise.  The RO also has 
obtained the veteran's service personnel records in order to 
attempt verification of his claimed in-service stressor.  As 
will be discussed below, the veteran's claimed in-service 
stressor is too vague to be capable of corroboration by the 
Joint Services Records Research Center (JSRRC).

VA need not conduct an examination with respect to the claim 
of service connection for PTSD because the information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim.  38 C.F.R. § 3.159(c)(4).  In 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Simply stated, the standards of McLendon are not met in this 
case.  As will be explained in more detail below, there is no 
competent evidence of an in-service stressor.  Service 
connection for PTSD cannot be granted in the absence of an 
in-service stressor and an after-the-fact medical opinion 
cannot serve as the basis for corroboration of an in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  VA 
also has provided the veteran with VA examinations to 
determine the current severity of his service-connected 
hepatitis C.  In summary, VA has done everything reasonably 
possible to notify and to assist the veteran and no further 
action is necessary to meet the requirements of the VCAA.

The veteran contends that he incurred PTSD while on active 
service in Germany.  Specifically, he contends that, while 
participating in Operation REFORGE, he was on guard duty 
alone and feared that wolves might attack him.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

The veteran's service medical records show no complaints or 
treatment of PTSD or related symptoms during active service.  
The veteran's service personnel records show that his 
principal duties were as a power generator repairman 
assistant.  His military occupational specialty (MOS) was 
power generator equipment repairman.  His units of assignment 
included the 903rd Maintenance Battalion in Germany from 
October 1976 to January 1978.

In March 2008, the veteran submitted a completed PTSD 
Questionnaire in which he described his claimed in-service 
stressor.  He contended that he had been "left out on guard 
duty in [the] middle of winter" during Operation REFORGE 
"guarding [the] perimeter of base camp."  He contended that 
"there appeared to be timber wolves closing in on my 
position.  I fired warning shots unloading my weapon."  This 
incident occurred in either November or December 1977 while 
he was assigned to the 903rd Maintenance Battalion.

VA clinical records show that the veteran received regular 
outpatient mental health treatment for a variety of 
psychiatric problems, including PTSD, beginning in 1999.

At a VA psychiatric outpatient visit in July 1999, the 
veteran complained of "episodes of depression dating back to 
childhood with episodes occurring periodically since that 
time."  He reported that, during active service, he was in 
Germany "working maintenance in the Army and nearly was sent 
to Vietnam several times from there.  He had no combat 
experience."  Mental status examination of the veteran 
showed somewhat monotone speech, somewhat circumstantial 
thought process, intermittent thoughts of suicide, no 
homicidal or psychotic ideation, and full orientation.  The 
veteran's Global Assessment of Functioning (GAF) score was 
40, indicating some impairment in reality testing or 
communication or major impairment in several areas such as 
work or school, family relations, judgment, thinking, or 
mood.  The diagnoses included severe recurrent major 
depression and major depressive disorder.

On VA examination in August 2000, the veteran complained of 
symptoms of PTSD and depression "relating to maneuvers 
overseas when he was left out on perimeter duty for more than 
4 hours in severely cold weather in Germany, with wolves all 
around."  He reported that he nearly was attacked by these 
wolves while on guard duty.  Mental status examination of the 
veteran and the veteran's GAF score were unchanged from July 
1999.  The diagnoses included PTSD "due to military trauma" 
and recurrent non-psychotic major depressive disorder.  

VA outpatient treatment records dated in 2004 and 2005 show 
that the veteran was diagnosed as having dysthymia and PTSD.  
For example, in October 2005, the veteran complained of 
nightmares and "continuing memories of a near-freezing 
episode" during service while his platoon was "on maneuvers 
in 1976."  The veteran recalled emptying all of his shells 
on timberwolves which were trying to attack him.  He reported 
nightmares at least thee times a week.  He also reported a 
depressed mood, suicidal ideation, poor sleep, loss interest, 
panic attacks three times a week, compulsions, phobias, 
problems with anger and concentration, and racing thoughts.  
Mental status examination of the veteran showed depression 
and tearfulness, good hygiene, anxiety and considerable 
tension, clear speech, no psychotic thought content, no 
psychomotor retardation, unremarkable thought processes, some 
suicidal ideation under "adequate control," and full 
orientation.  The veteran's GAF score was 45, indicating 
serious symptoms or serious impairment in social, 
occupational, or school functioning.  The diagnoses included 
severe recurrent major depressive disorder and PTSD.

On VA examination in September 2005, the veteran's complaints 
included symptoms of depression and anxiety.  He reported a 
"near death event" while on active service in Germany "in 
which he considered himself dead because he left out in the 
cold for 4 hours after being told that being out for more 
than 2 hours in sub zero temperatures nearly caused him to 
freeze to death."  He experienced daily intrusive 
recollection of "nearly dying in the cold" while on active 
service in Germany.  Mental status examination of the veteran 
showed full orientation, clear, coherent, and goal-directed 
speech, no hallucinations, delusions, or significant 
cognitive impairment, and no impairment in thought process or 
communication.  The veteran's GAF score was 48, indicating 
serious symptoms.  The diagnoses included possible moderate 
PTSD "caused by near death experience in the military."

On VA examination in June 2006, the veteran complained of 
PTSD as a result of "a near freezing episode during Army 
maneuvers in Germany around 1977."   The VA examiner 
reviewed the veteran's claims file, including his service 
medical records.  The veteran had no thought disorder or 
communication problem.  The veteran identified his in-service 
stressor as "the reported event on or around September 1977 
when he felt he nearly froze to death and may have been 
attacked by wolves."  He was adamant that, following this 
in-service incident, he was hospitalized for 8 days before 
returning to duty.  Mental status examination of the veteran 
showed intermittent agitation, generally linear thoughts, no 
gross memory defects expect for the lack of details of his 
alleged in-service stressor, no signs of psychosis or 
dissociation, no hallucinations or delusions, and no current 
suicidal or homicidal ideation.  The VA examiner concluded 
that a firm diagnosis of PTSD could not be made in the 
absence of a verified in-service stressor and that no such 
verification had occurred in this case.  If the veteran's 
alleged in-service stressor could be confirmed, then the VA 
examiner opined that a diagnosis of PTSD could be made.  The 
veteran's GAF score was 45.  The diagnoses included chronic 
moderately severe PTSD with a note that this was a 
"provisional diagnosis at this time, pending administrative 
verification of claimed stressor."

Following VA outpatient treatment in October 2007, the 
assessment included chronic PTSD.

There is a diagnosis of PTSD of record; thus, the central 
issue in this case is whether the record contains credible 
supporting evidence that a claimed in-service stressor 
actually occurred which supports the diagnosis.  The evidence 
necessary to establish the occurrence of a stressor during 
service varies depending on whether the veteran was "engaged 
in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60 
(1993).  

In this case, no competent evidence shows that the veteran 
engaged in combat with an enemy force.  The veteran's service 
personnel records show only that he was assigned to the 903rd 
Maintenance Battalion in Germany from October 1976 to January 
1978.  There is no evidence in these records that the veteran 
participated in any operations, including Operation REFORGE, 
during active service.  The veteran's report of guard duty 
during Operation REFORGE also seems inconsistent with his MOS 
as a power generator equipment repairman.  These records do 
not show any assignments or other awards indicating combat 
service.  In such cases, the record must contain other 
evidence that substantiates or corroborates the veteran's 
statements as to the occurrence of the claimed stressors.  
See West (Carlton) v. Brown, 7 Vet. App. 70 (1994); Zarycki 
v. Brown, 6 Vet. App. 91 (1993).

The veteran has asserted that his in-service stressor 
occurred during active service in Germany with the 903rd 
Maintenance Battalion; however, he has not provided 
sufficient information about his claimed in-service stressor 
such that it can be corroborated by JSRRC.  The veteran's lay 
statements indicate only that, at some time in either 1976 or 
1977, he was on perimeter guard duty somewhere in Germany 
when he apparently nearly froze to death and almost was 
attacked by wolves.  Further, the veteran himself has 
admitted that he cannot provide further specific details of 
his claimed in-service stressor.

Although the veteran has been diagnosed as having PTSD, the 
Board finds no credible evidence which corroborates his 
claimed stressor.  Thus, as the veteran has failed to produce 
credible supporting evidence that his claimed in-service 
stressor occurred, the Board finds that the preponderance of 
the evidence is against service connection for PTSD.

The veteran also contends that his service-connected 
hepatitis C is more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected hepatitis C currently is 
evaluated as 30 percent disabling effective September 25, 
1998, and as 60 percent disabling effective April 3, 2001, 
under 38 C.F.R. § 4.114, DC 7345-7354.  

The Board observes that, during the pendency of this appeal, 
VA revised the criteria for diagnosing and evaluating liver 
disabilities effective July 2, 2001.  See 66 Fed. Reg. 29488 
(May 31, 2001).  Thus, the veteran is entitled to the 
application of the version of the regulation which is more 
favorable to him from the effective date of the new criteria; 
only the former criteria are to be applied for the period 
prior to the effective date of the new criteria.  See 
VAOPGCPREC 3-2000.

Under the former DC 7345, in effect prior to July 2, 2001, a 
30 percent rating is assigned for minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of a lesser degree and frequency but necessitating dietary 
restriction or other therapeutic measures.  A 60 percent 
rating is assigned for infectious hepatitis with moderate 
liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
A maximum 100 percent rating is assigned for infectious 
hepatitis with marked liver damaged manifested by liver 
function test and marked gastrointestinal symptoms or with 
episodes of several weeks' duration aggregating three or more 
a year and accompanied by disabling symptoms requiring rest 
therapy.  See 38 C.F.R. § 4.114, DC 7345 (effective prior to 
July 2, 2001).

Under the revised rating criteria, effective since July 2, 
2001, hepatitis C infection (formerly infectious hepatitis) 
(or non-A, non-B hepatitis) is evaluated under DC 7354.  See 
38 C.F.R. § 4.114, DC 7354 (2007).  A 40 percent rating is 
assigned for hepatitis C with daily fatigue, malaise, and 
anorexia with minor weight loss and hepatomegaly, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least 
4 weeks but less than 6 weeks in the past 12-month period.  A 
60 percent rating is assigned for hepatitis C with daily 
fatigue, malaise, and anorexia with substantial weight loss 
(or other indication of malnutrition) and hepatomegaly, or 
incapacitating episodes(with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least 
6 weeks but no occurring constantly.  Finally, a 100 percent 
rating is assigned for hepatitis C with serologic evidence of 
hepatitis C infection and the following signs and symptoms 
due to hepatitis C infection: near-constant debilitating 
symptoms (such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain).  Id.  
Note (1) following DC 7354 provides  that sequelae of 
hepatitis C, such as cirrhosis or malignancy of the liver, 
should be evaluated under an appropriate DC.  The same signs 
and symptoms should not be used as the basis for evaluation 
under DC 7354 and under another DC for sequelae.  Note (2) 
defines an "incapacitating episode" of hepatitis C as "a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician."  Id.

A review of the veteran's service medical records indicates 
that, on enlistment physical examination in April 1974, he 
denied any medical history of liver trouble.  Clinical 
evaluation was normal except for skin grafts on his face and 
nose.  The veteran was not treated for hepatitis C during 
active service.  He denied any history of hepatitis on a 
"Medical History Questionnaire" completed in January 1977.  
On periodic physical examination in August 1977, the veteran 
denied any medical history of liver trouble and his clinical 
evaluation was unchanged.  At the veteran's separation 
physical examination in January 1978, the veteran's medical 
history and clinical evaluation were unchanged except for a 
loss of cartilage on the right ear, a tattoo on the right 
upper arm, and an appendectomy scar.

The post-service medical evidence shows that, on VA 
outpatient treatment in February 1999, the veteran complained 
of hepatitis C with weight loss, dizziness, and fatigue.  His 
risk factors for liver disease included tattoos and a fight 
in-service in 1976.  He denied any blood transfusions or 
intravenous drug abuse.  Objective examination showed a soft 
non-tender abdomen with a  sharp edge to the liver.   Liver 
biopsy was positive for chronic hepatitis C with mild 
periportal and lobular activity and focal bridging fibrosis.  
The assessment was hepatitis C.

In April 1999, the veteran complained of tiredness, fatigue, 
falling asleep easily, and losing weight.  Objective 
examination showed mild inflammation of the liver but no 
cirrhosis.  The assessment included chronic hepatitis C.

On VA examination in September 1999, the veteran complained 
of hepatitis C.  He reported being diagnosed with hepatitis C 
in November 1998 and a history of abnormal liver function 
tests, jaundice, and fevers.  He thought that he had been 
infected with hepatitis C in 1976 after beating someone up 
who was a known drug user.  He denied other risk factors for 
hepatitis C.  He also denied a history of blood transfusions 
and any nausea, vomiting, or diarrhea.  Physical examination 
showed non-jaundiced skin, anicteric (or non-jaundiced) 
sclerae, pupils equal, round, and reactive to light and 
accommodation, and a soft non-tender abdomen without 
hepatosplenomegaly or masses.  The diagnoses included chronic 
hepatitis C with mild elevated liver function tests earlier 
that month.  In an April 2000 addendum to this examination 
report, the VA examiner stated that she reviewed the 
veteran's claims file, including his service medical records.  
This examiner stated that "the only potential hepatitis C 
risk factor[s] the [veteran] presents are tattoos in the 
1970s and an altercation during his military career during 
which he may have been exposed to contaminated blood."  This 
examiner concluded that the etiology of the veteran's 
hepatitis C infection "is not known with certainty."

In a May 2000 letter, a VA gastroenterologist stated that she 
had reviewed the veteran's claims file, including his service 
medical records.  She concurred "that the only demonstrable 
risk factors that put him at risk for hepatitis C occurred 
during the service."  She also stated that the veteran's 
liver biopsy showed very mild liver disease and he did not 
need any dietary restrictions "or other measures."

On VA outpatient treatment in September 2000, the veteran 
complained of significant side effects due to treatment for 
his service-connected hepatitis C, including joint pain, 
fatigue, increased insomnia, and some irritability.  He 
denied depression, nausea, or anorexia.  The impression was 
hepatitis C.

In a November 2000 letter, the VA gastroenterologist stated 
that the veteran currently was undergoing treatment for his 
service-connected hepatitis C and, as a result of this 
treatment, he experienced "significant flu-like symptoms, 
decreased appetite, fatigue, and muscle aches."  She also 
stated that these symptoms were expected to last 6 months.

On VA examination in April 2001, the veteran reported that 
his side effects from medication to treat his service-
connected hepatitis C "have pretty much resolved."  He 
reported increased appetite and some weight gain while on 
medication but currently had decreased appetite and a slight 
decrease in weight.  He also continued to have low energy.  
Laboratory tests showed normal liver enzymes.  Physical 
examination showed non-icteric, non-injected (or non-
jaundiced) sclerae, some mild abdominal tenderness in the 
upper quadrants and a palpable liver edge 3 centimeters below 
the costal margin in the right mid-clavicular line.  The VA 
examiner concluded that there was "no evidence of any 
secondary conditions having developed" as a result of the 
veteran's hepatitis C.  The diagnosis was hepatitis C with 
normal liver enzymes status-post course of interferon therapy 
with ongoing depression, anorexia, and fatigue.

On VA examination in April 2003, the veteran complained of 
fatigue "on a regular basis."  The VA examiner reviewed the 
veteran's claims file, including his service medical records.  
The veteran reported that, during active service, he "was 
involved in a fight with somebody who was an [intravenous] 
drug user and states that he broke the skin on his knuckles 
and got some blood from the [intravenous] drug user's face on 
his knuckles as well."  The veteran's other reported risk 
factor for hepatitis C was tattoos.  He denied other risk 
factors.  The veteran reported intermittent nausea and 
vomiting, flu symptoms, acute weight loss in the past few 
weeks with the flu symptoms, some right upper quadrant pain, 
and some heartburn.  He denied any melena or hematochezia.  
He denied any episodes of hepatitis C which required bed 
rest.  Physical examination showed adequate nourishment, non-
icteric and non-injected sclerae, some slight withdrawal 
reactions diffusely over the abdomen, and an inability to 
palpate the liver.  Laboratory results were normal.  The VA 
examiner concluded that there was a less than 50 percent 
probability that the veteran's hepatitis C was symptomatic.  
The impression was hepatitis C which responded well to 
combination anti-viral therapy and possibly contributed to 
fatigue which was more probably secondary to depression and 
sleep difficulties.  

VA laboratory results in April 2006 showed no hepatitis C 
virus in the previous year.

The Board finds that the preponderance of the evidence is 
against an initial rating greater than 30 percent prior to 
April 3, 2001, for hepatitis C under either the former or 
revised rating criteria for evaluating liver disabilities.  
Prior to this date, the veteran's service-connected hepatitis 
C was manifested by, at worst, minimal liver damage with 
fatigue and some gastrointestinal disturbance.  See 38 C.F.R. 
§ 4.114, DC 7345 (effective prior to July 2, 2001).  The VA 
gastroenterologist specifically determined in May 2000 that 
the veteran's liver disease was "very mild" and did not 
require dietary restrictions or other therapeutic measures.  
In November 2000, she reported that the symptomatology 
attributable to the veteran's service-connected hepatitis C 
had worsened as a result of treatment for hepatitis C and the 
veteran currently experienced "significant flu-like 
symptoms, decreased appetite, fatigue, and muscle aches."  
There also is no objective medical evidence that, prior to 
April 3, 2001, the veteran experienced daily fatigue, 
malaise, and anorexia with minor weight loss and hepatomegaly 
or incapacitating episodes lasting between four and six weeks 
in a one-year period such that a higher initial rating is 
warranted under the revised rating criteria.  See 38 C.F.R. 
§ 4.114, DC 7354 (effective from July 2, 2001).  Absent 
evidence that, prior to April 3, 2001, the veteran's service-
connected hepatitis C was more than mildly disabling, the 
Board finds that a higher initial rating than 30 percent is 
not warranted.

The Board also finds that the preponderance of the evidence 
is against an initial rating greater than 60 percent since 
April 3, 2001, for hepatitis C.  Given the veteran's 
hepatitis C symptomatology since April 3, 2001, the former 
rating criteria are more favorable to him.  Applying the 
former rating criteria to this time period, the Board finds 
that there is no evidence that the veteran's service-
connected hepatitis C was manifested by marked liver damage 
with marked gastrointestinal symptoms or any disabling 
symptoms which required rest.  See 38 C.F.R. § 4.114, DC 7345 
(in effect prior to July 2, 2001).  The medical evidence 
shows instead that, since April 3, 2001, the veteran's 
service-connected hepatitis C has been manifested by, at 
worst, moderate liver damage and disabling recurrent episodes 
of gastrointestinal disturbance, fatigue, and mental 
depression.  On VA examination on April 3, 2001, the veteran 
reported increased appetite and some weight gain while on 
medication to treat his hepatitis C.  Since he stopped 
treatment for his hepatitis C, however, the veteran had 
decreased appetite, a slight decrease in weight, and 
continued low energy.  Laboratory tests showed normal liver 
enzymes.  Physical examination showed only some mild 
abdominal tenderness in the upper quadrants.  The VA examiner 
concluded that there was "no evidence of any secondary 
conditions having developed" as a result of the veteran's 
service-connected hepatitis C.  The diagnosis was hepatitis C 
with normal liver enzymes status-post course of interferon 
therapy with ongoing depression, anorexia, and fatigue.  At 
the veteran's most recent VA examination in April 2003, he 
reported intermittent nausea and vomiting, flu symptoms, 
acute weight loss in the past few weeks with the flu 
symptoms, some right upper quadrant pain, and some heartburn.  
He denied any melena or hematochezia and any episodes of 
hepatitis C which required bed rest.  Physical examination 
showed adequate nourishment.  Laboratory results were normal.  
The VA examiner concluded that there was a less than 
50 percent probability that the veteran's hepatitis C was 
symptomatic.  The impression was hepatitis C which responded 
well to combination anti-viral therapy and possibly 
contributed to fatigue which was more probably secondary to 
depression and sleep difficulties.  Absent evidence of marked 
liver damage with marked gastrointestinal symptoms which 
required rest, and without evidence that the veteran's 
hepatitis C currently is symptomatic, the Board finds that a 
rating greater than 60 percent is not warranted since 
April 3, 2001, for service-connected hepatitis C.

There is no evidence that the disability ratings assigned to 
the veteran's service-connected hepatitis C should be 
increased for any other separate period based on the facts 
found during the whole appeal period.  The evidence of record 
from the day the veteran filed the claim to the present 
supports the conclusion that he is not entitled to additional 
increased compensation during any time within the appeal 
period.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to an initial rating greater than 30 percent 
prior to April 3, 2001, and greater than 60 percent 
thereafter, for hepatitis C, is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


